go department of the treasury yc internal_revenue_service irs appeals_office release number pelea dates certified mail dear har date person to contact name employee id number telephone fax hours employer id number uniform issue list uil this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code we have hereby revoked the favorable determination_letter to you dated january longer exempt under sec_501 a of the code effective january and you are no we made the adverse determination for the following reasons you are not operated exclusively for charitable purposes under internal_revenue_code sec_501 contributions to your organization are not deductible under sec_170 of the code you're required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form's instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form we'll make this letter and the proposed adverse determination_letter available for public inspection under sec_6110 of the code after deleting certain identifying information we provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you can file an action for declaratory_judgment under the provisions of sec_7428 of the code in either the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia letter rev catalog number 40683r you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court us court of federal claims us district_court for the district of columbia second street nw washington dc madison place nw washington dc constitution avenue nw washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file a petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeal an irs determinatyon on tax-exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have questions contact the person at the top of this letter sincerely eset k dhegley joseph k phegley appeals team manager enclosures publication cc marybeth frantz letter rev catalog number 40683r s7 g y irs tax_exempt_and_government_entities_division department of the treasury internal_revenue_service bate mar taxpayer_identification_number form form_990 tax_year s ended december 20xx person to contact id number contact numbers phone number fax number manager's name 1d number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886-a schedule number or exhibit explanations of items tax identification_number year period ended name of taxpayer 20xx issues whether bone misstated material facts on the form_1023 application_for recognition of exemption under sectio c of the internal_revenue_code executive director of whether was operated as a not-for-profit educational_organization whether was involved in illegal activities facts form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code filed articles of incorporation with the state of on april 19xx article three of the articles of is organized exclusively for charitable purposes within the meaning of code incorporation states that sec_501 article a the article goes on to state that the specific objectives and purposes of the corporation shall be to promote a better understanding of situation to the american people to approach human rights advocates in the united_states of america about the todo all of the aforementioned without regard to race creed gender and handicap problem the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was signed on july 19xx by executive director and received by the irs on august 19xx part il of the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code activities and operational information stated how that the organization planned to do conduct its operations unenforced un resolutions of 19xx and 19xx toward this end of creating the organization aims to educate the american public and leadership about the issue of which is subject_to awareness about the need for need for restoring the right of self-determination of the the through one-on-one meetings and public gatherings has published and continues to produce and distribute a number of background information brochures and booklets has placed newspaper advertisements and has held meetings with the general_public academicians and the media _ has a program of publications and direct personal contact people form 886-a department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number year period ended 20xx organizes its annual general assembly holds periodic board_of directors meetings and holds fundraising and informational meetings in various cities across the u s commenced these activities on a regular basis and continues to operate on the line detailed above the form_1023 stated that the organizations sources of financial support would be member and general_public donations membership fees and investment income’ the form_1023 listed the officers and directors of as executive director president secretary-treasurer av the form_1023 also states that is the only one who receives any compensation dollar_figure per year received its initial determination_letter on january 19xx and its final determinations letter on june 19xx granting exemption under sec_501 and sec_170 of the internal_revenue_code as a publicly_supported_organization operation as a not-for-profit organization the stated primary focus of the organization was to be to promote a better understanding of situation to the american people to approach human rights advocates in the united_states of america about the to do all of the aforementioned without regard to race creed gender and handicap problem on december 20xx eastern district of entered into a plea agreement in the united_states district_court for the division the plea agreement specified a two count criminal plea count - conspiracy in violation of u s c sec_371 count - corruptly endeavoring to impede the internal_revenue_service in violation of u s c sec_7212 form 886-a department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items tax identification_number year period ended name of taxpayer 20xx as part of the plea agreement his conviction and the statement of facts which was incorporated into his plea agreement were true and correct and that had the matter gone to trial the united_states would have proven them beyond a reasonable doubt a copy of the plea agreement is attached hereto as exhibit a copy of the statement of facts is attached hereto as exhibit agreed that all of the allegations in the criminal information underlying by executing the statement of fact and entering into the plea agreement approximately 19xx and continuing thereafter until approximately july 20xx in the eastern district of and elsewhere he unlawfully and knowingly conspired with others to agreed that from a falsify conceal and cover up material facts they had a duty to disclose by tricks schemes and devices in matters within the jurisdiction of the agencies of the executive branch of the government of the united_states in violation of sec_1001 of title of the united_states_code and b defraud the united_states department of the treasury by impeding impairing obstructing and defeating the lawful functions of the internal_revenue_service in the ascertainment computation assessment and collection of the revenue further agreed that the purpose of the scheme to conceal and falsify was to obtain money from including the officials employed by the government of for the operation of the the united_states and without attracting the attention of law enforcement and regulatory authorities further agreed that he made false fictitious and fraudulent material statements and representations in matters within the jurisdiction of the department of justice federal bureau of investigation the department of the treasury and the internal_revenue_service to prevent these agencies from learning the source of the money he obtained from officials employed by the - and the government of and covered up material facts regarding his receipt of money for the operation of the employed by the -_ and the government of _ outside of the knowledge of the government of to operate the from officials os he by executing the plea agreement and statement of facts also admitted that from approximately 19xx and continuing thereafter until approximately july 20xx he corruptly endeavored to obstruct and impede the due administration of the internal revenue laws by a arranging the transfer of at least dollar_figure to the from employees of the and the government of is a part of the government of ‘the organization located at the name form 886-a and is _in intelligence service is a non-governmental was founded in 19xx and also goes by department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number year period ended 20xx b accepting the transfer of such money to the transfers to the and middlemen the from the and the government of through who received reimbursement from for their cc providing letters from the to the were deductible to the extent provided by law and to the documenting that the transfers from the d concealing from the internal_revenue_service that the money received from the actually was indirectly given to the by the officials employed by and the government of finally the sentencing guidelines is at least dollar_figure but not more than dollar_figure agreed that the amount of the tax loss as a result of this conduct for purposes of calculating law internal_revenue_code irc sec_501 provides that an organization described in sec_501 is exempt from income_tax sec_501 lists organizations_exempt_from_taxation under sec_501 as corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the prov on of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_501 states that as a general_rule in the case of an organization to which this subsection applies exemption from taxation under subsection a shall be denied because a substantial part of the activities of such organization consists of carrying on propaganda or otherwise attempting to influence legislation but only if such organization normally a makes lobbying_expenditures in excess of the lobbying ceiling_amount for such organization for each taxable_year h a or b makes grass_roots_expenditures in excess of the grass roots ceiling_amount for such organization for each taxable_year h b sec_501 defines the term lobbying_expenditures as expenditures_for the purpose of influencing_legislation as defined in sec_4911 h a lobbying ceiling_amount for any organization for any taxable_year i sec_150 percent of the lobbying_nontaxable_amount for such organization for such taxable_year form 886-a department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number year period ended 20xx determined under sec_4911 h b grass_roots_expenditures as expenditures_for the purpose of influencing_legislation as defined in sec_4911 without regard to paragraph b thereof h c and the grass roots ceiling_amount for any organization for any taxable_year i sec_150 percent of the grass_roots_nontaxable_amount for such organization for such taxable_year determined under sec_4911 h d sec_501 states that this subsection shall apply to any organization which has elected in such manner and at such time as the secretary may prescribe to have the provisions of this subsection apply to such organization and which for the taxable_year which includes the date the election is made is described in subsection c sec_4911 defines the term influencing_legislation as any attempt to influence any legislation through an attempt to affect the opinions of the general_public or any segment thereof d a and any attempt to influence any legislation through communication with any member or employee of a legislative body or with any government_official or employee who may participate in the formulation of the legislation d b an sec_170 organization is defined as an organization referred to in subsection c which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit referred to in subsection c or from direct or indirect_contributions from the general_public sec_170 defines the term charitable_contribution as a contribution or gift to or for_the_use_of - sec_170 - a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes sec_170 a corporation trust or community chest fund or foundation - created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states c a organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the prov _ on of athletic_facilities or equipment or for the prevention of cruelty to children or animals c b no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual c c and which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or form 886-a department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number year period ended 20xx distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office c d regulations sec_1_501_a_-1 states that an organization claiming exemption under sec_501 and described in any paragraph of sec_501 other than sec_501 shall file the form of application prescribed by the commissioner and shall include such information as required by such form and the instructions issued with respect thereto regulations sec_1_501_a_-1 states that an organization described in sec_501 shall submit with and as a part of an application filed after date a detailed statement of its proposed activities regulations sec_1_501_a_-1 states that in addition to the information specifically called for by this section the commissioner may require any additional information deemed necessary for a proper determination of whether a particular organization is exempt under sec_501 and when deemed advisable in the interest of an efficient administration of the internal revenue laws he may in the cases of particular types of organizations prescribe the form in which the proof of exemption shall be furnished regulations sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in code sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulations sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in code sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardiess of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 regulations sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any part of the organization’s earnings inure to the benefit of private shareholders or individuals and where the organization serves a private benefit rather than public interests regulations sec_1_501_c_3_-1 provides that the operational_test is not satisfied if organization as defined in subdivisions ii iii or iv of this subparagraph it is an action ii an organization is an action_organization if a substantial part of its activities is attempting to influence legislation by propaganda or otherwise for this purpose an organization will be regarded as attempting to influence legislation if the organization a contacts or urges the public to contact members of a legislative body for the purpose of proposing supporting or opposing legislation or b advocates the adoption or rejection of legislation form 886-a department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number year period ended 20xx the term legislation as used in this subdivision includes action by the congress by any state legislature by any local council or similar governing body or by the public in a referendum initiative constitutional amendment or similar procedure an organization will not fail to meet the operational_test merely because it advocates as an insubstantial part of its activities the adoption or rejection of legislation an organization for which the expenditure test election of sec_501 is in effect for a taxable_year will not be considered an action_organization by reason of this paragraph c ii for that year if is not denied exemption from taxation under sec_501 by reason of sec_501 it iii an organization is an action_organization if it participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office the term candidate for public_office means an individual who offers himself or is proposed by others as a contestant for an elective_public_office whether such office be national state or local activities which constitute participation or intervention in a political campaign on behalf of or in opposition to a candidate include but are not limited to the publication or distribution of written or printed statements or the making of oral statements on behalf of or in opposition to such a candidate iv an organization is an action_organization if it has the following two characteristics a its main or primary objective or objectives as distinguished from its incidental or secondary objectives may be attained only by legislation or a defeat of proposed_legislation and b it advocates or campaigns for the attainment of such main or primary objective or objectives as distinguished from engaging in nonpartisan analysis study or research and making the results thereof available to the public in determining whether an organization has such characteristics all the surrounding facts and circumstances including the articles and all activities of the organization are to be considered revrul_80_278 1980_2_cb_175 jan provides that in making the determination of whether an organization’s activities are consistent with exemption under sec_501 of the code the service will rely on a three-part test the organization’s activities will be considered permissible under sec_501 if the purpose of the organization is charitable the activities are not illegal contrary to a clearly defined and established public policy or in conflict with express statutory restrictions and the activities are in furtherance of the organization’s exempt_purpose and are reasonably related to the accomplishment of that purpose revrul_75_384 1975_2_cb_204 jan states that as a matter of trust law one of the main sources of the general law of charity no trust can be created for a purpose which is illegal the purpose is illegal if the trust property is to be used for an object which is in violation of the criminal_law or if the trust tends to induce the commission of crime or if the accomplishment of the purpose is otherwise against public policy iv scott on trusts sec 3d ed thus all charitable trusts and by implication all charitable organizations regardless of their form are subject_to the requirement that their purposes may not be illegal form 886-a department of the treasury-internal revenue service schedule number or exhibit form 886-a name of taxpayer tax identification_number year period ended explanations of items 20xx or contrary to public policy see revenue_ruling 1971_2_cb_230 restatement second trusts sec comment c revproc_2016_5 r b sec_12 states that a determination_letter recognizing exemption may be revoked or modified by a notice to the taxpayer to whom the determination_letter was issued this revenue_procedure further provides that the revocation or modification of a determination_letter recognizing exemption may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented government’s position issue - misstatement of material facts on the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code ‘it is the position of the government that the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code for fact in that sec_501 of the internal_revenue_code and that educational and other purposes was never intended to be operated in a manner that would qualify for exemption under has failed to operate exclusively for charitable was knowingly filed with misstatements of material part il of the form_1023 activities and operational information stated how the organization planned to conduct its operations the organization aims to educate the american public and leadership about the issue of which is subject_to two unenforced un resolutions of 19xx and 19xx toward this end of creating awareness about the need for need for restoring the right of self-determination of the the through one-on-one meetings and public gatherings has published and continues to produce and distribute a number of background information brochures and booklets has placed newspaper advertisements and has held meetings with the general_public academicians and the media _ has a program of publications and direct personal contact people organizes its annual general assembly holds periodic board_of directors meetings and holds fundraising and informational meetings in various cities across the u s commenced these activities on a regular basis and continues to operate on the line detailed above on december 20xx eastern district of entered into a plea agreement in the united_states district_court for the division the plea agreement specified a two count criminal plea count - conspiracy in violation of u s c sec_371 form 886-a department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number year period ended 20xx count - corruptly endeavoring to impede the internal_revenue_service in violation of u s c sec_7212 as part of the plea agreement his conviction and the statement of facts which was incorporated into his plea agreement were true and correct and that had the matter gone to trial the united_states would have proven them beyond a reasonable doubt exhibit sec_1 and agreed that all of the allegations in the criminal information underlying by executing the statement of fact and entering into the plea agreement approximately and continuing thereafter until approximately july 20xx in the eastern district of and elsewhere he unlawfully and knowingly conspired with others to agreed that from a falsify conceal and cover up material facts they had a duty to disclose by tricks schemes and devices in matters within the jurisdiction of the agencies of the executive branch of the government of the united_states in violation of sec_1001 of title of the united_states_code and b defraud the united_states department of the treasury by impeding impairing obstructing and defeating the lawful functions of the internal_revenue_service in the ascertainment computation assessment and collection of the revenue further agreed that the purpose of the scheme to conceal and falsify was to obtain money from _ including the officials employed by the government of for the operation of the of the united_states and without attracting the attention of law enforcement and regulatory authorities further agreed that he made false fictitious and fraudulent material statements and representations in matters within the jurisdiction of the department of justice federal bureau of investigation the department of the treasury and the internal_revenue_service to prevent these agencies from learning the source of the money he obtained from officials employed by the - and the government of and covered up material facts regarding his receipt of money for the operation of the employed by the - and the government of _ outside of the knowledge of the government he to operate the from officials by executing the plea agreement and statement of facts also admitted that from approximately 19xx and continuing thereafter until approximately july 20xx he corruptly endeavored to obstruct and impede the due administration of the internal revenue laws by a arranging the transfer of at least dollar_figure to the from employees of the - and the government of y is a part of the government of the organization located at the name form 886-a and is in intelligence service is a non-governmental was founded in 19xx and also goes by department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number year period ended 20xx b accepting the transfer of such money to the transfers to the and middlemen ‘the fromthe andthe government of through who received reimbursement from for their c providing letters from the to the were deductible to the extent provided by law and to the documenting that the transfers from the d concealing from the internal_revenue_service that the money received from the actually was indirectly given to the by the officials employed by and the government of finally the sentencing guidelines is at least dollar_figure but not more than dollar_figure agreed that the amount of the tax loss as a result of this conduct for purposes of calculating the result of the admission by facts which began prior to the filing of the form_1023 establishes that he knowingly and intentionally made misstatements of material facts in the preparation and filing of exemption under sec_501 of the internal_revenue_code of engaging in each of the illegal activities outlined in the statement of form_1023 application_for recognition of pursuant to revproc_2016_5 these misstatements of material facts regarding the purpose and intended operation of warrant the revocation of determination_letter in both the statement of facts and plea agreement was issued its initial exempt status back to january 19xx when as admitted to by issue - operating as a not-for-profit educational_organization it is the government’s position that defined in sec_501 of the internal_revenue_code in that it fails the operational_test of regulations sec_1_501_c_3_-1 by meeting the definition of an action_organization was not operated as a not-for-profit educational_organization as regulations sec_1_501_c_3_-1 state that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulations sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if subparagraph it is an action_organization as defined in subdivisions ii iii or iv of this ii an organization is an action_organization if a substantial part of its activities is attempting to influence legislation by propaganda or otherwise for this purpose an organization will be regarded as attempting to influence legislation if the organization - form 886-a department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number year period ended 20xx a contacts or urges the public to contact members of a legislative body for the purpose of proposing supporting or opposing legislation or b advocates the adoption or rejection of legislation the term legislation as used in this subdivision includes action by the congress by any state legislature by any local council or similar governing body or by the public in a referendum initiative constitutional amendment or similar procedure an organization will not fail to meet the operational_test merely because it advocates as an insubstantial part of its activities the adoption or rejection of legislation an organization for which the expenditure test election of sec_501 is in effect for a taxable_year will not be considered an action_organization by reason of this paragraph c ii for that year if it is not denied exemption from taxation under sec_501 by reason of section link h iv an organization is an action_organization if it has the following two characteristics a its main or primary objective or objectives as distinguished from its incidental or secondary objectives may be attained only by legislation or a defeat of proposed_legislation and it advocates or campaigns for the attainment of such main or primary objective or objectives as distinguished from engaging in nonpartisan analysis study or research and making the results thereof available to the public in determining whether an organization has such characteristics all the surrounding facts and circumstances including the articles and all activities of the organization are to be considered on december 20xx eastern district of entered into a plea agreement in the united_states district_court for the division the plea agreement specified a two count criminal plea count - conspiracy in violation of u s c sec_371 count - corruptly endeavoring to impede the internal_revenue_service in violation of u s c sec_7212 as part of the plea agreement his conviction and the statement of facts which was incorporated into his plea agreement were true and correct and that had the matter gone to trial the united_states would have proven them beyond a reasonable doubt exhibit sec_1 and agreed that all of the allegations in the criminal information underlying by executing the statement of fact and entering into the plea agreement approximately 19xx and continuing thereafter until approximately july 20xx in the eastern district of and elsewhere he unlawfully and knowingly conspired with others to agreed that from a falsify conceal and cover up material facts they had a duty to disclose by tricks schemes and devices in matters within the jurisdiction of the agencies of the executive branch of the government of the united_states in violation of sec_1001 of title of the united_states_code and form 886-a department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number year period ended 20xx b defraud the united_states department of the treasury by impeding impairing obstructing and defeating the lawful functions of the internal_revenue_service in the ascertainment computation assessment and collection of the revenue further agreed that the purpose of the scheme to conceal and falsify was to obtain money from including the officials employed by the government of for the operation of the of the united_states and without attracting the attention of law enforcement and regulatory authorities further agreed that he made false fictitious and fraudulent material statements and representations in matters within the jurisdiction of the department of justice federal bureau of investigation the department of the treasury and the internal_revenue_service to prevent these agencies from learning the source of the money he obtained from officials employed by the and covered up material facts regarding his receipt of money for the operation of the employed by the _ outside of the knowledge of the government he to operate the from officials and the government of and the government of by executing the plea agreement and statement of facts also admitted that from approximately 19xx and continuing thereafter until approximately july 20xx he corruptly endeavored to obstruct and impede the due administration of the internal revenue laws by a arranging the transfer of at least dollar_figure to the from employees of the and the government of b accepting the transfer of such money to the transfers to the and middlemen the fromthe andthe government of through who received reimbursement from for their c providing letters from the to the d concealing from the internal_revenue_service that the money received from the actually was indirectly given to the were deductible to the extent provided by law and by the officials employed by and the government of documenting that the transfers from the to the finally the sentencing guidelines is at least dollar_figure but not more than dollar_figure agreed that the amount of the tax loss as a result of this conduct for purposes of calculating specifically with respect to government's position that disqualifies relies on as an organization operated exclusively for one or more exempt purposes the government specific admissions made in the statement of facts attached hereto as exhibit operated as an action_organization which is a part of the government of the organization located at the name form 886-a and is _in intelligence service is a non-governmental was founded in 19xx and also goes by department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number paragraph sec_11 and which demonstrate that a substantial part of 's activities were attempting to influence legislation by propaganda or otherwise by contacting members of congress and the executive branch for the purpose of proposing supporting or opposing legislation did this by providing information to executive branch officials using congress to highlight the issue of arranging congressional trips to and attempting to offset the indian lobby year period ended 20xx contacts annual strategy document for the as detailed in the statement of facts admitted to by tohis contained detailed budget requirements including money for contributions to members of congress conferences seminars opinion pieces to be distributed to newspapers across the country and to organize a congressional trip to prepared and submitted usa’ -american counsel documents that in the statement of facts demonstrate the agents had complete control of the content of moreover the admissions made by government through its the viewpoints or positions of the organization his was used to promote the branch of the u s government direct the topics and choose panelists at newspaper articles on contacts and was told what to say and who to invite to in the press and offset the indian lobby government's positions on facts that purport to support submitted detailed summaries of his planned activities to functions and conferences this control to congress and the executive annual conference influence the activities illustrated in the statement of facts admitted to by organization contained in regulations sec_1_501_c_3_-1 and iv and disqualify that is operated exclusively for one or more exempt purposes meet the definition of an action as an organization issue - engaging in illegal activities it is the government's position that illegal activities in violation of u s c sec_371 and sec_26 u s c sec_7212 on december 20xx eastern district of acting on behalf of entered into a plea agreement in the united_states district_court for the division the plea agreement specified a two count criminal plea ‘as its executive director was involved in count - conspiracy in violation of u s c sec_371 count - corruptly endeavoring to impede the internal_revenue_service in violation of u s c sec_7212 as part of the plea agreement his conviction and the statement of facts which was incorporated into his plea agreement were true and correct and that had the matter gone to trial the united_states would have proven them beyond a reasonable doubt agreed that all of the allegations in the criminal information underlying exhibit sec_1 and form 886-a department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number year period ended 20xx by executing the statement of fact and entering into the plea agreement approximately 19xx and continuing thereafter until approximately july 20xx in the eastern district of and elsewhere he unlawfully and knowingly conspired with others to agreed that from a falsify conceal and cover up material facts they had a duty to disclose by tricks schemes and devices in matters within the jurisdiction of the agencies of the executive branch of the government of the united_states in violation of sec_1001 of title of the united_states_code and b defraud the united_states department of the treasury by impeding impairing obstructing and defeating the lawful functions of the internal_revenue_service in the ascertainment computation assessment and collection of the revenue further agreed that the purpose of the scheme to conceal and falsify was to obtain money from including the officials employed by the government of for the operation of the of the united_states and without attracting the attention of law enforcement and regulatory authorities further agreed that he made false fictitious and fraudulent material statements and representations in matters within the jurisdiction of the department of justice federal bureau of investigation the department of the treasury and the internal_revenue_service to prevent these agencies from learning the source of the money he obtained from officials employed by the and covered up material facts regarding his receipt of money for the operation of the employed by the ke _ outside of the knowledge of the government he to operate the from officials and the government of and the government of by executing the plea agreement and statement of facts also admitted that from approximately 19xx and continuing thereafter until approximately july 20xx he corruptly endeavored to obstruct and impede the due administration of the internal revenue laws by a arranging the transfer of at least dollar_figure to the from employees of the and the government of b accepting the transfer of such money to the transfers to the and middlemen the fromthe andthe government of through who received reimbursement from for their c providing letters from the to the were deductible to the extent provided by law and to the documenting that the transfers from the is a part of the government of the organization located at the name form 886-a j and is in intelligence service is a non-governmental was founded in 19xx and also goes by department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer tax identification_number year period ended 20xx d concealing from the internal_revenue_service that the money received from the actually was indirectly given to the by the officials employed by -_ and the government of finally the sentencing guidelines is at least dollar_figure but not more than dollar_figure agreed that the amount of the tax loss as a result of this conduct for purposes of calculating revrul_80_278 1980_2_cb_175 jan establishes that in making the determination of whether an organization's activities are consistent with exemption under sec_501 of the code the service will rely on a three-part test the organization’s activities will be considered permissible under sec_501 if the purpose of the organization is charitable the activities are not illegal contrary to a clearly defined and established public policy or in conflict with express statutory restrictions and the activities are in furtherance of the organization’s exempt_purpose and are reasonably related to the accomplishment of that purpose who engaged in illegal activities as the executive director of as admitted to by him in the plea agreement and statement of facts annexed hereto as exhibit sec_1 and which date back to are not consistent with exemption under sec_501 the fact that this involvement dates to the inception of the organization requires that 19xx exemption be revoked back to its initial determination_letter of january form 886-a department of the treasury-internal revenue service
